                     Case 8-19-76144-ast                       Doc 14        Filed 12/09/19                Entered 12/09/19 08:46:37



   Fill in this information to identify the case and this filing:

  Debtor Name Sampson Equity of Ny Corp


  United States Bankruptcy Court for the: Eastern District of NY


Case number (If known): 8-19-76144 - ast


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                      12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and
any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


             Declaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
          individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                X Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

          ❑     X Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ❑     X Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ❑     X Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ❑     X Schedule H: Codebtors (Official Form 206H)

          ❑     XSummary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ❑     Amended Schedule ____


          ❑     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204) ❑


                Other document that requires a declaration__________________________________________________________________________________




          I declare under penalty of perjury that the foregoing is true and correct.




          Executed on 12/8/19             /S/Lennon Stravato MM / DD / YYYY Signature of individual signing on behalf of debtor LENNON STRAVATO


          PRESIDENT AND SOLE SHAREHOLDER                                        Position or relationship to debtor
                    Case 8-19-76144-ast      Doc 14       Filed 12/09/19         Entered 12/09/19 08:46:37




Official Form 202                 Declaration Under Penalty of Perjury for Non-Individual Debtors
